Name: 96/703/EC: Commission Decision of 26 November 1996 establishing the ecological criteria for the award of the Community eco-label to refrigerators (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  consumption;  electronics and electrical engineering;  marketing;  energy policy
 Date Published: 1996-12-13

 Avis juridique important|31996D070396/703/EC: Commission Decision of 26 November 1996 establishing the ecological criteria for the award of the Community eco-label to refrigerators (Text with EEA relevance) Official Journal L 323 , 13/12/1996 P. 0034 - 0037COMMISSION DECISION of 26 November 1996 establishing the ecological criteria for the award of the Community eco-label to refrigerators (Text with EEA relevance) (96/703/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular the second subparagraph of Article 5 (1) thereof,Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for the product groups;Whereas it is appropriate to establish criteria expressing test methods and classification for energy consumption in conformity with Commission Directive 94/2/EC of 21 January 1994 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations (2) and, moreover, to adapt the energy-consumption requirements to technological innovation and market developments;Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures set out in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group 'refrigerators` (hereinafter referred to as 'the product group`) shall mean:Electric, mains-operated household refrigerators, frozen food storage cabinets, food freezers and their combinations.Appliances that may also use other energy sources, such as batteries, are excluded.Article 2 The environmental performance and the fitness for use of the product group shall be assessed by reference to the specific ecological criteria set out in the Annex.Article 3 The product group definition and the specific ecological criteria for the product group shall be valid for a period of three years from the date on which this Decision takes effect.Article 4 For administrative purposes the product group code number assigned to this product group shall be '012`.Article 5 This Decision is addressed to the Member States.Done at Brussels, 26 November 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 99, 11. 4. 1992, p. 1.(2) OJ No L 45, 17. 2. 1994, p. 1.ANNEX FRAMEWORK In order to be awarded an eco-label, the appliance shall comply with the criteria of this Annex which are aimed at promoting:- reduction of environmental damage or risks related to the use of energy (global warming, acidification, depletion of non renewable energy sources) by reducing energy consumption,- reduction of environmental damage or risks related to the use of potentially ozone-depleting substances by reducing the use of these substances,- reduction of environmental damage or risks related to the use of substances which may have a global-warming potential.Additionally, the criteria encourage the implementation of best practice (optimal environmental use) and enhance consumers' environmental awareness.Furthermore the recycling of the machine is encouraged by marking of plastic components.KEY CRITERIA 1. Save energyThe appliance must have an energy efficiency index lower than 75 % as defined in Directive 94/2/EC, Annex V, using the same test method EN 153 and the same classification in 10 categories.The appliance will thus qualify for either energy efficiency class 'A` or 'B` as defined in Directive 94/2/EC, Annex V.2. Reduce ozone depletion potential (ODP) (1) of refrigerants and foaming agentsThe refrigerants in the refrigerating circuit and foaming agents used for the insulation of the appliance shall have an ozone depletion potential equal to zero.3. Reduce global warming potential (GWP) (2) of refrigerants and foaming agentsThe refrigerants in the refrigerating circuit and foaming agents used for the insulation of the appliance, shall have a global warming potential equal to, or lower than, 15 (rated as CO2 equivalents over a period of 100 years).BEST PRACTICE CRITERIA 4. Instruct the userThe appliance shall be sold with an instruction manual which provides advice on the correct environmental use and, in particular:1. recommendations for optimal use of energy in the operation of the appliance, including:1.1. Guidelines concerning the placing or installation of the refrigerator stating the minimum dimensions of free space around the appliance needed to ensure sufficient circulation of air;1.2. advice that the consumer should avoid placing the appliance next to any heat source (such as ovens, radiators, etc.) or in direct sunlight;1.3. advice that the thermostat setting should be dependent on the ambient temperature and should be checked by using an appropriate thermometer (explanation on how to proceed should be provided);1.4. advice that the door or lid should not be opened more often than needed and no longer than necessary, especially with regard to upright freezers;1.5. advice that hod foodstuffs should be allowed to cool down before placing in the appliance, as the steam from the foodstuffs contributes to the icing up of the evaporator unit;1.6. advice that the evaporator unit should be kept clean from thick layers of ice and that frequent defrosting facilitates the removal of the ice cover;1.7. Advice that the sealing of the door should be replaced when not functioning properly;1.8. advice that the radiator on the back of the appliance and the space underneath the appliance should be kept clean from dust or kitchen smoke;1.9. information that ignoring the issues mentioned above will lead to higher energy consumption.2. Advice that any damage to the radiator (heat-exchanger) on the back of the appliance, or other events leading to exposure of the refrigerant to the environment, should be avoided because of potential environmental and health risks.The manual shall specifically mention that sharp objects (such as knives, screwdrivers, etc.) should not be used for removing ice as they could damage the evaporator unit.3. Information that the appliance contains fluids and is made of parts and materials which are reusable and/or recyclable.4. Advice that when disposing of the appliance the consumer should enquire about and follow the applicable waste-management routes.5. Encourage recyclingPlastic parts weighing more than 50 g must have a permanent marking identifying the material. The correct material abbreviations to be used are:1. PET2. HDPE3. PVC4. LDPE5. PP6. PS7. all other plastics to conform to ISO 1043.Also the type of refrigerant, and foaming agent used for the insulation, must be indicated on the appliance, near to or on the rating plate, to facilitate possible future recovery.PERFORMANCE CRITERIA 6. Limit noise emissionThis criterion applies to the whole product group, except chest freezers indicated as category 9: 'household food freezers, chest` in Annex IV to Commission Directive 94/2/EC.Airborne noise from the appliance, counted as sound power, shall not exceed 42 dB(A) (re lpW).The measurement of the noise level shall be in accordance with Council Directive 86/594/EEC (3) using EN 28960 standard.7. Provide information on noiseInformation about the noise level of the appliance shall be provided in a way clearly visible to the consumer. This shall be done by the incorporation of this information in the energy label for refrigerators.The information relating to noise shall be provided in accordance with Council Directive 86/594/EEC, using EN 28960 standard.TESTING 8. Testing laboratoriesThe testing shall be performed at the expense of the applicant by laboratories that meet the general requirements stressed in the EN 45001 standards.CONSUMER INFORMATION The following text shall be provided in such a way as to be clearly visible for consumers (next to the label, whenever possible):- This product qualifies for the European Union eco-label because it is energy efficient, safeguards the ozone layer and has minimized contribution to the greenhouse effect.- Additional information on how to minimize environmental impact is given in the instruction manual.(1) The ODP is defined in the Scientific assessment of stratospheric ozone: 1994, Panel for Scientific Assessment.(2) The GWP and GWPs of several substances are defined in Climate change, The IPCC scientific assessment (1990).(3) OJ No L 344, 6. 12. 1986, p. 24.